United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2322
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Deborah Faber,                           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: May 13, 2010
                                 Filed: May 18, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       After Deborah Faber pleaded guilty to a drug-conspiracy offense, the District
     1
Court sentenced her to sixty months in prison, the statutory minimum sentence, and
four years of supervised release. On appeal, Faber’s counsel has moved to withdraw
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that (1)
the appeal waiver in Faber’s plea agreement is unenforceable because she did not
enter into it knowingly and voluntarily and (2) the sentence is unreasonable because
the Court did not grant Faber safety-valve relief.

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       After careful review, we will enforce the appeal waiver. See United States v.
Andis, 333 F.3d 886, 889–92 (8th Cir.) (en banc) (holding that the court will enforce
an appeal waiver and dismiss the appeal where the appeal falls within the scope of the
waiver, both the plea agreement and the waiver were entered into knowingly and
voluntarily, and no miscarriage of justice would result), cert. denied, 540 U.S. 997
(2003). The record, including the transcript of the change-of-plea hearing, shows the
requisite knowledge and voluntariness; Faber’s sentencing challenge falls within the
scope of the appeal waiver; and we find nothing to suggest that a miscarriage of
justice would result from enforcing the waiver. See United States v. Sisco, 576 F.3d
791, 796 (8th Cir. 2009) (concluding that the defendant entered into a plea agreement
with an appeal waiver knowingly and voluntarily where he admitted that he read the
agreement and discussed it with his attorney, was not under influence of drugs or
alcohol, had no complaints about his legal representation, had not been forced to enter
into the agreement, and where the court emphasized that the plea agreement included
an appeal waiver and the defendant acknowledged that he understood).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), for any nonfrivolous issues not covered by the waiver, we find none.
Accordingly, we grant counsel’s motion to withdraw, and we dismiss the appeal.
                       ______________________________




                                         -2-